 1   Philip A. Fant (SBN 154600)
     P.O. Box 695
 2   Kentfield, CA 94914
     Telephone: (415) 747-8787
 3   Facsimile: (415) 532-2501
     pfant@fantlaw.com
 4   Attorney for Plaintiff,
     AGCS Marine Insurance Company
 5

 6   Gregg S. Garfinkel, Esq. S.B. #156632
            ggarfkinkel@stonedeanlaw.com
 7   Stone Dean LLP
     21600 Oxnard St., Upper Lobby-Suite 200
 8   Tel: (818) 999-2232
     Fax: (818) 999-2269
 9   Attorneys for Defendant,
     BNSF Railway Company
10

11                                  UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13                                           FRESNO DIVISION
14
     AGCS MARINE INSURANCE COMPANY, ) Case No. 1:19-CV-00265-AWI-SAB
15                                  )
               Plaintiff,           )
16                                  ) ORDER TO REMAND ACTION TO
               vs.                  ) SUPERIOR COURT OF CALIFORNIA
17                                  )
                                    )
18                                  )
     BNSF RAILWAY COMPANY,
                                    )
19             Defendant.           )
                                    )
20                                  )
                                    )
21                                  )
22

23             Noting that this action was removed to this Court from the Superior Court of California,
24   County of Merced, on February 22, 2019, pursuant to a notice of removal filed on that date by
25   counsel for defendant BNSF Railway Company, and considering the subsequently filed
26   stipulation of both defendant BNSF Railway Company and plaintiff AGCS Marine Insurance
27   Company that the action should be remanded forthwith back to the Superior Court of California,
28   County of Merced,

     ORDER TO REMAND-PAGE 1
 1             IT IS HEREBY ORDERED that this action is hereby REMANDED back to the Superior
 2   Court of California, County of Merced, and the Clerk is directed to effect the remand forthwith.
 3

 4
     IT IS SO ORDERED.
 5
     Dated: March 13, 2019
 6                                              SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER TO REMAND-PAGE 2
